 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    IAN CLAIR MacDOWELL,                              No. 2:19-cv-0065 AC
12                       Plaintiff,
13              v.                                      ORDER
14    COMMISSIONER, SOCIAL SECURITY
      ADMINISTRATION,
15
                         Defendant.
16

17

18          Plaintiff has requested authority under 28 U.S.C. § 1915 to proceed in forma pauperis.

19   Plaintiff previously filed three defective motions, ultimately resulting in the issuance of an order

20   to show cause. See ECF No. 8. Plaintiff responded to the order to show cause, filed a proper

21   motion (ECF No. 10), and has submitted the appropriate affidavit required by § 1915(a) showing

22   that plaintiff is unable to prepay fees and costs or give security for them. Accordingly, the

23   request to proceed in forma pauperis at ECF No. 10 will be granted, the outstanding motion at

24   ECF No. 7 will be denied as moot, and the order to show cause will be discharged. 28 U.S.C. §

25   1915(a).

26          In accordance with the above, IT IS HEREBY ORDERED that:

27          1. Plaintiff's request to proceed in forma pauperis (ECF No. 10), is GRANTED;

28          2. Plaintiff’s motion at ECF No. 7 is DENIED as MOOT;
                                                        1
 1           3. The order to show cause (ECF No. 8) is DISCHARGED;
 2           4. The Clerk of the Court is directed to serve the undersigned’s scheduling order in social
 3   security cases.
 4           5. The Clerk of the Court is further directed to serve a copy of this order on the United
 5   States Marshal.
 6           6. Within fourteen days from the date of this order, plaintiff shall submit to the United
 7   States Marshal a completed summons and copies of the complaint and file a statement with the
 8   court that said documents have been submitted to the United States Marshal.
 9           7. The United States Marshal is directed to serve all process without prepayment of costs
10   not later than sixty days from the date of this order. Service of process shall be completed by
11   delivering a copy of the summons and complaint to the United States Attorney for the Eastern
12   District of California, and by sending a copy of the summons and complaint by registered or
13   certified mail to the Attorney General of the United States at Washington, D.C. See Fed. R. Civ.
14   P. 4(i)(1)(A) & (B). The Marshal shall also send a copy of the summons and complaint by
15   registered or certified mail to the Commissioner of Social Security, c/o Office of General
16   Counsel, Region IX, 160 Spear Street, Suite 800, San Francisco, CA 94105-1545. See Fed. R.
17   Civ. P. 4(i)(2).
18           IT IS SO ORDERED.
19   DATED: March 19, 2019
20

21

22

23

24

25

26

27

28
                                                        2
